Grant, J.
(after stating the facts). 1. We concur in the finding of the court that the notice was served upon the defendant. The officer detailed minutely all the circumstances. He went to the house. An old lady answered the bell. He asked if Mrs. Sarah E. Backus was home. After a little hesitation, she said, “No,” and closed the door¿ He then went to a drug store near by. The druggist knew Mrs. Backus well, and, after the officer had described the woman he saw, the druggist said that he thought the lady he saw was Mrs. Backus. About half an hour afterwards he went to the house again, and the defendant’s granddaughter was entering the house at the same time. The officer asked Miss Backus if Mrs. Sarah E. Backus was in. She replied, “Yes,” and pointed out the old lady, who was standing inside the door. The officer swore that he then handed the notice to the young lady and asked her to give it to Mrs. Backus, and that he saw her do so. When his testimony was taken, the defendant was present, and he identified her as the one upon whom he served the notice. The testimony of the respondent and her granddaughter does not convince us that the officer, who was entirely disinterested, is not entitled to eredit.
2. The complete answer to the claim that service upon Philip Curran was necessary is that the act (Act No. M2, Pub. Acts 1905) was passed after the complainant obtained his tax deeds. The law as it stood at the date of these deeds prescribed the persons upon whom the notice should be served, and did not include occupants. The above act added a new class of persons, to wit, those in the actual possession of the land. This case is not controlled by Weller v. Wheelock, 155 Mich. 698. The change there made by the law after the tax title had been obtained related merely to the place of payment. This law adds another class of persons to be entitled to service. My Brother Montgomery in that case said:
“ It is not necessary in this case to determine whether, *345in so far as the amendment of 1903 attempted to confer a right upon another class, namely, purchasers under tax titles, it was ineffective in that it impaired the obligation of contracts.”
This act clearly imposes an additional burden upon the purchaser and impairs the obligation of this contract. It is therefore unnecessary to determine whether Curran was in the actual possession of the land, as required by the statute.
Decree affirmed, with costs.
Blair, C. J., and Montgomery, Ostrander, and McAlvay, JJ., concurred.